Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-10 and 15) in the reply filed on 05/20/2021 is acknowledged.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
The information disclosure statement (IDS) submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 7-10, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seki et al (US20120216632A1 published 08/30/2012; hereinafter Seki).                                                                                                                                                                                     
Regarding claim 1, Seki teaches an online sample manager (automatic sample introduction apparatus – paragraph 71) for a liquid chromatography system (a liquid chromatograph apparatus – paragraph 71), comprising:
a process valve comprising (6-port 2-position valve – paragraph 73):
a sample drawing position permitting fluidic passage between a process line and a sample syringe (syringe 11 is used to draw and inject fluidics into the sample injection port 3 of the 6-port 2-position valve – paragraph 72 and Fig. 1); and
a storage position permitting fluidic passage between the sample syringe and at least one of a sample storage vessel and a wash component (sample syringe 11 can be connected to a sample 1 and washing unit 15 – paragraph 77 and Fig. 3) (the port P5 connects to the washing unit 15, port P3 connects to the syringe 11, and syringe valve 16 connects P3-P5 – paragraph 76-77).
Regarding claim 2, Seki teaches the online sample manager of claim 1, further comprising: an injection block (needle 2 – Fig. 1) (“injection block” is interpreted as a structure capable of delivering fluid) in fluidic communication with the wash component (needle 2 is connects to washing tank 10 – Fig. 4 and paragraph 72).
Regarding claim 3, Seki teaches the online sample manager of claim 2, further comprising: a column valve permitting fluidic passage (injection valve 8 – Fig.7) between the injection block (needle 2 at P4 injection valve 8 – Fig. 7) and a column line port (P2 on the injection valve 8 – Fig.7) when the column valve is in a sample injection position (injection valve 8 connects P4 and P2 – paragraphs 93-94 and Figs. 7-8).
Regarding claim 5, Seki teaches the online sample manager of claim 1, wherein the fluidic passage permitted between the sample syringe (syringe 11 – Figs. 7-8) and the wash component is 
Regarding claim 7, Seki teaches the online sample manager of claim 1, further comprising: a diluent syringe valve (syringe valve 16 – Figs. 4-6) permitting fluidic passage between a diluent syringe (syringe 11 – Figs. 4-6) and an injection block (needle 2 – Figs. 4-6) when the diluent syringe valve is in a diluent injection position (see injection valve 8 position in Fig. 6 for injection position).
Regarding claim 8, Seki teaches the online sample manager of claim 1, further comprising: a sample syringe valve (syringe valve 16 – Figs. 4-6) permitting fluidic passage between the sample syringe (syringe 11 – Figs. 4-6) and an injection block (needle 2 – Figs. 4-6) when the sample syringe valve is in a sample loop fill position (see injection valve 8 position in Fig. 6 for fill position).
Regarding claim 9, Seki teaches the online sample manager of claim 3, wherein the column line port is in fluidic communication with a chromatography column (P2 of the injection valve 8 is connected to the column – Fig. 8 and paragraph 87).
Regarding claim 10, Seki teaches the online sample manager of claim 3, wherein the column valve comprises a pump line port (P1 of the injection valve 8 is connected to the pump – Fig. 8) in fluidic communication with a pump configurable to facilitate transfer of an elution from the injection block (needle 2 – Figs. 7 and 8) to a chromatography column (the injection valve 8 is capable of transferring a liquid from the needle 2 to the column via the loop – Figs. 7 and 8).
Regarding claim 15, Seki teaches an online sample manager for a liquid chromatography system, comprising:
a process valve (syringe valve 16 – Fig. 23) including a process line port through which sample is receivable when the process valve is in a sample drawing position (syringe valve 16 is connected to a needle 2 and syringe 11 that are used to receive a sample 1 – Fig. 23) and a storage line port through which stored sample is receivable when the process valve is in a storage position (syringe valve 16 is 
a column valve (injection valve 8 – Fig. 25) including a column line port (P2 on injection valve 8 – Fig. 25) through which sample is transferable to a chromatography column and a pump line port (P1 on injection valve 8 – Fig. 25) in fluidic communication with a pump;
a sample syringe valve (syringe valve 16 – Fig. 23) including a sample line port through which sample is receivable from a sample syringe (P3 on the syringe valve 16 is connected to the syringe 11 – Fig. 23) and transferable to an injection block (P4 on the syringe valve 16 is connected to a needle 2 that injects samples – Fig, 24 and paragraph 128);
a diluent syringe valve (three way valve 18 – Fig. 10) including a diluent line port through which diluent is receivable from a diluent syringe and transferable to the injection block (the three way valve 18 is connected to washing solutions (diluent syringe) and the needle 2 – Fig. 10 and paragraph 96-97); and
a wash component (washing solutions A and B are connected to a washing pump 15 – Fig. 10) configurable with a wash injector (washing pump 15 – Fig. 10) wherein a wash solution is receivable at the wash component from the sample line port (washing pump 15 delivers washing solutions to the needle 2 – Fig. 10 and paragraph 96).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Seki as applied to claim 1 above in view of Cormier (US20120305464A1 published 12/06/2012).
Regarding claim 4, Seki teaches the online sample manager of claim 1, and a fluidic passage permitted between the sample syringe (syringe 11 – Fig. 7) and the sample storage vessel (sample storage loop – Fig. 7 and paragraph 32). 
However, Seki does not teach that the fluidic passage permitted between the sample syringe and the sample storage vessel is between the sample syringe and a storage injector for the sample storage vessel.
	Cormier teaches a fluidic passage (fluidically couples the pump 128 to the injection needle 124 – paragraph 49) permitted between a sample injector (pump 128 pushes the process sample into the injection needle 124 – paragraph 49) and a storage injector (injection needle 124) (needle drive 126 can also move the injection needle in an angular direction between a vial 125 and the injection port 72 – paragraph 38). It would be advantageous to use a fluidic passage between a sample injector and storage injector to gain the function of storing samples in vials.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the syringe, as taught by Seki, with the fluidic passage and injection needle, taught by Cormier, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because both Seki and Cormier both teach liquid processing apparatuses for chromatography columns.
Regarding claim 6, Seki teaches the online sample manager of claim 1 and a sample syringe. 
However, Seki does not teaches that the sample storage vessel is a vial, the storage injector is a vial injector, and the fluidic passage permitted between the sample syringe and the sample storage vessel is between the sample syringe and the vial injector.
Cormier teaches that a sample storage vessel is a vial (vial 125 – Fig. 4), the storage injector is a vial injector (injection needle 124 is capable of injecting samples into vial 125 – paragraph 38) (needle drive 126 can also move the injection needle in an angular direction between a vial 125 and the injection 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the syringe, as taught by Seki, with the fluidic passage and injection needle, taught by Cormier, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because both Seki and Cormier both teach liquid processing apparatuses for chromatography columns.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20160077060A1 – teaches an injection needle and vial
US20090205409A1 – teaches the device of claims 1 and 15
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINGCHEN SHI whose telephone number is (571)272-2538. The examiner can normally be reached on M-T from 8AM to 6PM. The examiner can also be reached on alternate Fridays 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden, can be reached at telephone number 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/T.C.S./Examiner, Art Unit 1798                  

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797